Citation Nr: 9928366	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-17 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for actinic keratoses 
of the hands, forearms, upper arms and face as residuals to 
in-service exposure to herbicides.

2.  Entitlement to an increased evaluation for status post 
bilateral pelvic lymphadenectomy and radical retropubic 
prostatectomy, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


INTRODUCTION

The appellant served on active duty from September 1946 to 
September 1949, from October 1949 to October 1953 and from 
October 1953 to May 1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for service 
connection for actinic keratoses and initially also denied 
the veteran's claims for compensable evaluations for both his 
service-connected bilateral hearing loss and post-operative 
residuals of adenocarcinoma of the prostate.  The RO 
subsequently increased the evaluation for his service-
connected status post pelvic lymphadenectomy to 40 percent by 
rating decision dated November 1997.

The Board also notes that an appeal was not perfected with 
respect to the issue of entitlement to a compensable 
evaluation for erectile dysfunction (claimed as impotency) 
which was denied by rating decision of November 1997.  
However, the Board further noted that the RO did award 
special monthly compensation on account of loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) by rating decision dated March 1998.


FINDINGS OF FACT

1.  There is no competent evidence linking the veteran's 
actinic keratoses with his period of active service to 
include herbicide exposure.

2.  The post-operative residuals of adenocarcinoma of the 
prostate are not manifested by any of the following: (1) a 
renal dysfunction or (2) a voiding dysfunction that requires 
the use of an appliance or that results in the changing of 
absorbent materials more than four times a day.

3.  The veteran has no more than a Level II hearing loss in 
his right ear and a Level II hearing loss in his left ear.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
actinic keratoses including as a result of herbicide exposure 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 40 percent 
for post-operative residuals of adenocarcinoma of the 
prostate have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 
7528 (1998).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 1991), 
5107 (West 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85, 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for actinic keratoses

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition to the foregoing, service connection may be 
granted for a disease diagnosed after service discharge when 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of a current disability and a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In regard to the veteran's claim concerning Agent Orange 
exposure, a specifically listed chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents (listed disease) is 
considered incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  38 C.F.R. § 3.309 (1998).  A veteran who served in 
active duty in the Republic of Vietnam during the Vietnam era 
and who has a listed disease is presumed to have in-service 
exposure to a herbicide agent absent evidence to the 
contrary.  38 C.F.R. § 3.309(e).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (1998).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  A 
listed disease shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active service. 38 
C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
a disorder other than one for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, 
no disorder other than a listed disease is considered chronic 
for purposes of these provisions.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991); 38 C.F.R. § 3.307(a).  However, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

It has been established that during the veteran's period of 
active Air Force service he served a year long tour of duty 
in Vietnam.  Review of his service medical records revealed 
that he was treated for impetigo in April 1954.  He was seen 
for pus and sores that itched in February 1966.  He 
complained of a rash on his arms and body in March 1966; the 
diagnosis was possibly dermatitis, and either tinea corporis 
or pityriasis rosea.  He complained of a rash on his arms in 
January 1967; the diagnosis was questionable allergic 
reaction.  The veteran's service retirement examination 
report noted normal skin except for small scars on the right 
elbow and on the chin.

Additional service medical records show treatment for a 
growth on the neck and right elbow in November 1972.  It was 
noted that he had probable neurotic excoriation on the dorsum 
of the right foot.  In January 19743, the veteran was seen 
for a skin tag at the base of the neck; the pathological 
diagnosis was skin from the base of the neck with irritated 
seborrheic keratosis.  On his separation physical examination 
, the clinical evaluation of the veteran's skin was normal.  

On VA general medical examination in August 1974, the 
veteran's skin was descried as normal.  VA hospitalization 
report dated September 1976, noted two small cystic masses in 
the area of the left ear lobe and the left zygoma.  

On VA general medical examination in October 1979, the 
veteran's skin was clear.  During a special VA examination 
for possible exposure to toxic chemicals in October 1979, the 
veteran stated that he was exposed to herbicides daily for 
approximately a three month period while working in a Supply 
area where herbicides were being transferred from one drum to 
another to be shipped out of Vietnam.  However, again the 
physical examination of the skin was normal.  

Post-service treatment records from a military medical 
facility indicate that a sebaceous cyst was excised from 
behind the ear in March 1980.  He was seen for two small 
lesions of the back of the right hand in July 1981.  In 
August 1984, he was diagnosed and treated for basal cell 
carcinoma on the left side of the nose and right forearm.  In 
January 1985 he was seen for excision of a cyst behind the 
right ear and nevi of the back.  

A statement from Joseph J. Chanda, M.D., dated June 1997, 
indicated that he had examined the veteran for skin cancers.  
On clinical examination, the veteran was found to have 
actinic keratoses on the sun exposed areas of his hands, 
forearms, upper arms and face.  There was no evidence of any 
cutaneous carcinomas.  

The Board concedes that the veteran was exposed to chemical 
herbicides because of his confirmed wartime service in 
Vietnam.  See 38 C.F.R. § 3.307(a).  The Board also finds 
that the evidence demonstrates that actinic keratoses is the 
veteran's only current skin disorder.  However, the Board is 
constrained to conclude that because actinic keratoses is not 
a disability for which a presumption applies as a result of 
herbicide exposure, see 38 C.F.R. § 3.309(e), and because 
there are no other grounds upon which to connect the 
veteran's actinic keratoses to his period of active service, 
see 38 C.F.R. § 3.303(d), the veteran's claim of entitlement 
to service connection for actinic keratoses as a result of 
herbicide exposure is not well grounded and must be denied.

II.  Increased evaluation for bilateral hearing disability 
and status post bilateral pelvic lymphadenectomy and radical 
retropubic prostatectomy

The veteran has presented well-grounded claims for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).


A.  Status post bilateral pelvic lymphadenectomy and radical 
retropubic prostatectomy

Private medical treatment and hospitalization records from 
Douglas Sorenson, M.D., indicate that the veteran was 
originally admitted in August 1989 for treatment of 
urosepsis.  That condition resolved, but he was subsequently 
discovered to have grade II adenocarcinoma involving the 
prostate.  He was readmitted in November 1989 and underwent 
bilateral pelvic lymphadenectomy and radical retropubic 
prostatectomy.  

By rating decision dated April 1997, the RO awarded service 
connection for status post bilateral pelvic lymphadenectomy 
and radical retropubic prostatectomy, as a residual of in-
service exposure to herbicides, specifically "Agent 
Orange", and assigned a noncompensable evaluation.  

Medical record from Dr. Sorensen, dated April 1997, indicated 
that the veteran had recently noticed a decrease in the 
caliber of his urinary stream as well as leakage in his 
underwear.  He indicated this was a new symptom.  He did not 
wear a pad.  Physical examination revealed no abnormality but 
he was scheduled for cystoscopy.

A letter from Dr. Sorensen, dated May 1997, indicated that 
the veteran currently had a voiding dysfunction and probably 
a small bladder neck contracture.  He had some urinary 
hesitancy, slowness of his stream and nocturia.  

On VA examination of July 1997, the veteran complained of 
poor urine stream and sensation of incomplete emptying, 
nocturia times two, and stress urinary incontinence which 
required him to use two pads a day.  He also stated that he 
had been unable to have a penile erection since his surgery.  
The diagnoses were:  1) urinary incontinence secondary to 
radical retropubic proctectomy; and 2) erectile dysfunction 
secondary to radical retropubic proctectomy.

Medical record from Dr. Sorensen, dated June 1997, indicated 
that the veteran had a residual of 59 cc after voiding 70 cc.  
He underwent cystoscopy under local anesthesia using the 
flexible cystoscope.  The anterior urethra was normal; the 
bladder neck showed no evidence of contracture.  The bladder 
also looked normal.  Urinalysis was normal.  

Subsequently, by rating decision of November 1997, the RO 
increased the veteran's disability evaluation from 0 to 40 
percent disabling under the criteria of Diagnostic Code 7528.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor. 38 C.F.R. § 4.3.

Diseases of the genitourinary system generally result in 
disabilities that are related to renal or voiding 
dysfunction, infections, or a combination of these.  Where 
the diagnostic codes refer the decisionmaker to specific 
areas of dysfunction, the predominant area of dysfunction 
shall be considered for rating purposes.  38 C.F.R. § 4.115a.

A 100 percent rating is warranted for a malignant neoplasm of 
the genitourinary system.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (1998).  If there has been no local 
recurrence or metastasis, the residuals shall be rated as a 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(1998).

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day.  A 40 percent evaluation 
is warranted when absorbent materials must be changed two to 
four times a day.  A 60 percent disability rating requires 
either the use of an appliance or the changing of absorbent 
materials more than four times a day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  Id.

For obstructed voiding, a 10 percent evaluation is warranted 
for marked symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) that is manifested by any one, or 
combination, of the following: (1) Post void residuals 
greater than 150 cc; (2) Uroflowmetry, markedly diminished 
peak flow rate (less than 10 cc/sec); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Also, urinary retention that requires intermittent or 
continuous catheterization is rated as 30 percent disabling.  
Id.

In this case, there is no evidence of renal dysfunction.  
Therefore, the veteran's claim will be rated based on voiding 
dysfunction.  An increased rating based on voiding 
dysfunction requires either the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times a day.  In April 1997, the veteran reported to his 
private physician that he was not using an absorbent pad.  At 
the July 1997 VA examination, the veteran indicated that he 
changed his absorbent pads two times a day.  In short, there 
is no evidence that the veteran changes his absorbent 
materials more than four times a day.  There is also no 
evidence that he uses an appliance for his incontinence.  
Incidentally, the veteran reported that he awakes twice a 
night to void.  Therefore, his urinary frequency would only 
warrant a 10 percent disability rating if the disability was 
rated on that basis.  In any event, there is no evidentiary 
basis for a rating in excess of 40 percent based on either 
urinary frequency or obstructed voiding.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That provision provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  The evidence in 
this case fails to show that the veteran's service-connected 
residuals of prostate cancer, alone, cause any marked 
interference with employment or require frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.

Accordingly, as the residuals of prostate cancer consist 
primarily of the use of absorbent materials that must be 
changed no more than four times a day, the criteria for an 
evaluation in excess of 40 percent have not been met.  An 
increased rating, therefore, is not warranted at this time.  
The evidence in this case is not so evenly balanced as to 
require application of the provisions of 38 U.S.C.A. § 
5107(b). In addition, the evidence does not render a question 
as to which of two evaluations will be assigned, so the 
provisions of 38 C.F.R. § 4.7 are also not for application.

B.  Bilateral hearing impairment

Historically, the veteran was originally awarded service 
connection for bilateral hearing loss by rating decision 
dated September 1974, and assigned a noncompensable rating 
which has remained in effect to the present time.

The veteran has appealed the assignment of a noncompensable 
rating for his service-connected bilateral hearing 
disabilities and contends that a higher rating is warranted 
therefor.  After review of the record, the Board finds that 
the evidence does not support his claim.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level, measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987). See 52 Fed. Reg. 44117-44122 
November 18, 1987 and correction 52 Fed. Reg. 40439 (December 
7, 1987).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the rating 
schedule establishes eleven auditory acuity levels designated 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness. 38 C.F.R. § 4.85 (1998).  Under 
the Schedule, the 11 acuity levels are found in Diagnostic 
Codes 6100 to 6110.

On VA audiological evaluation in July 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20dB.
20dB
60dB.
65dB.
70dB.
LEFT
25dB.
20dB.
45dB.
85dB.
85dB.

Speech audiometry revealed speech recognition ability of 84 
percent correct in the right ear and 96 percent correct in 
the left ear.

These findings equate to Level II hearing loss in the right 
ear and Level II hearing loss in the left ear.  A reference 
to the tables in 38 C.F.R. § 4.87 indicates that such hearing 
loss is evaluated at zero percent under Diagnostic Code 6100.  
When hearing loss in one ear is at Level II, hearing loss in 
the other ear must be at least Level V before a compensable 
rating is assigned, as shown in 38 C.F.R. § 4.87, Table VII.

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the 
Court noted that the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Consequently, 
the Board concludes that the record does not provide a basis 
of the assignment of a compensable schedular evaluation for 
the veteran's bilateral service-connected hearing loss.  

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  There is a full range of ratings 
that anticipate greater disability from hearing loss.  The 
record, however, does not establish the presence of findings 
that would support a higher rating under the Schedule.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
bilateral hearing disability.  Concerning the interference of 
this disability with his employment, the Board notes that 
there is no evidence of record that the veteran's bilateral 
hearing loss, alone, markedly interferes with his employment.  
The evidence does not suggest that the impairment resulting 
solely from the bilateral hearing disability itself warrants 
extra-schedular consideration.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted in this case.


ORDER

Service connection for actinic keratoses of the hands, 
forearms, upper arms and face as a residual of in-service 
exposure to herbicides is denied.

An increased evaluation for status post bilateral pelvic 
lymphadenectomy and radical retropubic prostatectomy, as a 
residual of in-service exposure to herbicides, is denied.

A compensable evaluation for bilateral hearing loss 
disability is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


